Order for judgment reversed. Judgment to be entered as follows: “The subject matter of this petition having become moot, the petition is dismissed.” This petition for a writ of certiorari is brought to cpiash the action of the licensing board of the city of Boston in revoking a license to Martin Edward, Inc., to conduct a lodging house at 644 Washington Street, Boston. The license was issued to Martin Edward, Inc., on or about June 26, 1954, to expire on December 31, 1954. G. L. (Ter. Ed.) c. 140, §§ 4 and 23, as amended. After a hearing on August 31, 1954, this license was revoked by the board on September 2, 1954, for the reason that the petitioner was not then in physical possession of the licensed premises. In its return the licensing board stated that if the petitioner regained possession of the premises it would take appropriate action regarding the license. We do not reach the merits of the case, for we are of opinion that the case is moot. As the license here involved would have expired on December 31, 1954, any judgment in favor of the petitioner would be academic. Selectmen of Lakeville v. Alcoholic Beverages Control Commission, 329 Mass. 769. Williams Market of Waltham, Inc. *771v. Alcoholic Beverages Control Commission, 330 Mass. 707. See Henderson v. Mayor of Medford, 321 Mass. 732.
Angus M. MacNeil, for the petitioner.
Arthur Sherman, for the respondent.